DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9 of the Remarks, filed October 11, 2021, with respect to rejections under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s arguments with respect to rejections under 35 U.S.C. §102 and §103 of claims 1, 6, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, 19, and 21-28 are pending in the application. Claims 3, 5, 8, 10, 13, 15, 18, and 20 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 2020/0028637) in view of Lunttila et al. (Newly Cited, US 2019/0124649).
Regarding claims 1, 11, 21, and 25, Wolff discloses or suggests a communication method and a network device comprising:
a processor (see at least paragraph 148) configured to determine at least two channels, where a spacing between the center frequencies of two adjacent channels in the at least two channels is a positive integer multiple of a subcarrier spacing or a positive integer multiple of a resource block (RB) spacing (see at least paragraphs 83 and 91-96, determining at least two channels for transmitting a first signal and a second signal, where the frequency difference between the center point of the first signal and the center point of the second signal is an integer multiple of the bandwidth of the subcarriers, which is referred to as the subcarrier spacing; for example, the distance between these centers in Fig. 4 is 195 kHz, which is an integer multiple of 15 kHz subcarrier spacing or resource block spacing used by NB-IoT and LTE); and

Wolff does not explicitly disclose that an uplink resource on the at least one of the at least two channels is based on an interlace structure, and a quantity of RBs included in a first interlace is different from a quantity of RBs included in one or more other interlaces of the interlace structure, where the quantity of RBs included in each interlace of the interlace structure is 10 or 11.
Lunttila, from the same or similar fields of endeavor, discloses or suggests  that an uplink resource on the at least one of the at least two channels is based on an interlace structure, and a quantity of RBs included in a first interlace is different from a quantity of RBs included in one or more other interlaces of the interlace structure, where the quantity of RBs included in each interlace of the interlace structure is 10 or 11 (see at least paragraphs 45-60, interlace structure of PUSCH and/or PUCCH, where the quantity of RBs in a first interlace is different from the quantity of RBs in another interlace, where a regular interlace includes 10 PRBs and interlaces with variable spacing can include more than 10 PRBs, for example, 11 PRBs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the interlace structure of Lunttila in to the invention of Wolff in order to provide good coexistence with LTE, good multiplexing capacity, and good resource scalability (see at least paragraph 26 of Lunttila).

Claims 6, 16, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 2020/0028637) and Fehrenbach et al. (US 2019/0223180), in view of Lunttila et al. (Newly Cited, US 2019/0124649).
Regarding claims 6, 16, 23, and 27, Wolff discloses or suggests a communication method and a terminal device comprising a transceiver and a processor (see at least paragraphs 141, 144, and 148), where
the processor is configured to control the transceiver to communicate on at least one channel when accessing the network device, where a spacing between the center frequencies of each of the at least one channel and another adjacent channel that is configured by the network device is a positive integer multiple of a subcarrier spacing or a positive integer multiple of a resource block (RB) spacing (see at least paragraphs 83, 91-96, and 127-131, determining at least two channels for transmitting a first signal and a second signal, where the frequency difference between the center point of the first signal and the center point of the second signal is an integer multiple of the bandwidth of the subcarriers, which is referred to as the subcarrier spacing; for example, the distance between these centers in Fig. 4 is 195 kHz, which is an integer multiple of 15 kHz subcarrier spacing or resource block spacing used by NB-IoT and LTE, where the indication of the frequencies allocated for the different carrier signals are configured by a network device).
Wolff does not explicitly disclose a transceiver configured to search for a synchronization signal from a network device to perform random access. However, Fehrenbach, from the same or similar fields of endeavor, discloses or suggests a transceiver configured to search for a synchronization signal from a network device to perform random access (see at 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Fehrenbach in to the invention of Wolff in order to allow the UE to connect to the communication network.
Wolff and Fehrenbach do not explicitly disclose that an uplink resource on the at least one of the at least two channels is based on an interlace structure, and a quantity of RBs included in a first interlace is different from a quantity of RBs included in one or more other interlaces of the interlace structure, where the quantity of RBs included in each interlace of the interlace structure is 10 or 11.
Lunttila, from the same or similar fields of endeavor, discloses or suggests  that an uplink resource on the at least one of the at least two channels is based on an interlace structure, and a quantity of RBs included in a first interlace is different from a quantity of RBs included in one or more other interlaces of the interlace structure, where the quantity of RBs included in each interlace of the interlace structure is 10 or 11 (see at least paragraphs 45-60, interlace structure of PUSCH and/or PUCCH, where the quantity of RBs in a first interlace is different from the quantity of RBs in another interlace, where a regular interlace includes 10 PRBs and interlaces with variable spacing can include more than 10 PRBs, for example, 11 PRBs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the interlace structure of Lunttila in to the invention of .

Allowable Subject Matter
Claims 2, 4, 7, 9, 12, 14, 17, 19, 22, 24, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        11/19/2021